Citation Nr: 0206235	
Decision Date: 06/13/02    Archive Date: 06/20/02

DOCKET NO.  99-24 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
including post-traumatic stress disorder (PTSD).  



REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel

INTRODUCTION

The veteran served on active duty in the United States Army 
from October 1968 to July 1971, including service in the 
Republic of Vietnam from August 1969 to July 1970.  His 
decorations include the Purple Heart Medal.  

This matter is before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from a July 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee.  

The veteran provided testimony at a personal hearing before 
the undersigned Board Member at the RO in April 2002.

Other issue

The July 1998 RO rating decision granted service connection 
for a scar, residuals of shell fragment wound to the right 
arm, and assigned a noncompensable disability evaluation.  
The veteran's substantive appeal of November 1999 included 
the issue of entitlement to a compensable disability rating 
for the service-connected scar.  During the travel board 
hearing in April 2002, the veteran indicated that he wanted 
to withdraw his appeal as to entitlement to a compensable 
rating for the scar, acknowledging that it is not currently 
troubling him [hearing transcript, pages 2-3].  Therefore, 
the issue pertaining to the rating assigned for the service-
connected scar has been withdrawn from appellate 
consideration and it will not be discussed further herein.  
See 38 C.F.R. § 20.204 (2001).  




FINDINGS OF FACT

1.  The veteran engaged in combat with the enemy and was 
awarded the Purple Heart Medal; there is thus credible 
evidence corroborating the veteran's in-service stressors.  

2.  The veteran has diagnosed PTSD which is related to his 
period of active military service.  


CONCLUSION OF LAW

PTSD was incurred due to the veteran's wartime military 
service.  38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. § 
3.304(f) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that he has PTSD as a result of his 
service in the Republic of Vietnam.  In particular, he 
asserts that injury he sustained in combat and daily attacks 
on his base were the stressors which contributed to cause his 
PTSD.  

In the interest of clarity, the Board will initially review 
the law and regulations which are pertinent to this appeal.  
The Board will then analyze and decide the issue on appeal.  



Relevant law and regulations

Service connection - in general

According to applicable law and regulations, service 
connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110 (West Supp. 2001); 38 C.F.R. § 
3.303 (2001).  

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection may still be granted if 
all of the evidence, including that pertinent to service, 
establishes that the disorder was incurred in service.  38 
U.S.C.A. § 1113(b) (West Supp. 2001); 38 C.F.R. § 3.303(d) 
(2001); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

38 U.S.C.A. § 1110 provides that "no compensation shall be 
paid if the disability is a result of the veteran's own 
willful misconduct or abuse of alcohol or drugs." Therefore, 
alcohol dependence and substance abuse are deemed by statute 
to be the result of willful misconduct and cannot themselves 
be service-connected. 
See 38 U.S.C.A. §§ 105(a), 1110 (West 1991); 38 C.F.R. § 
3.1(n) (2001).

Personality disorders are not considered to be disabilities 
for the purposes of service connection. 38 C.F.R. §§ 
3.303(c), 4.9, 4.127 (2001). 
See Winn v. Brown, 8 Vet. App. 510, 516 (1996), and cases 
cited therein.

Service connection - PTSD

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2001).  


Combat status

With regard to the second PTSD criterion, evidence of in- 
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 1991); 
38 C.F.R. § 3.304(d) (2001).  

If it is determined through military citation or other 
supportive evidence that a veteran engaged in combat with the 
enemy, and the claimed stressors are related to combat, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  Service department evidence that 
the veteran engaged in combat or that the veteran was awarded 
the Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2001).  

Standard of review

The resolution of this issue must be considered on the basis 
of the places, types and circumstances of the veteran's 
service as shown by service records, the official history of 
each organization in which the claimant served, his medical 
records and all pertinent medical and lay evidence.  By law, 
the Board's statement of reasons and bases for its findings 
and conclusions on all material facts and law presented on 
the record must be sufficient to enable the claimant to 
understand the precise basis for the Board's decision, as 
well as to facilitate review of the decision by courts of 
competent appellate jurisdiction.  The Board must also 
consider and discuss all applicable statutory and regulatory 
law, as well as the controlling decisions of the appellate 
courts.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 
(1999).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. See 38 U.S.C.A. 
§ 7104(a) (West 1991). When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background

The veteran's service medical records are negative for 
psychiatric complaints or findings.  The veteran's 
psychiatric status was normal on the separation medical 
examination in May 1971.  

On VA examination in June 1998, the examiner reviewed the 
claims folder, acknowledging that the veteran is a decorated 
veteran of the Vietnam War.  It was observed that there were 
no records pertaining to psychiatry in the claims folder, 
although electronic records revealed the veteran had been 
seen in the mental hygiene clinic and by the PTSD clinical 
team in 1997.  It was noted that the veteran had served in 
active combat in Vietnam for one year, generally under fire 
on a fire-support base with "incoming every day."  When 
asked about sustained or lingering effects of his military 
service, the veteran reported waking up to cold sweats and 
feeling like he wanted to dive under the bed, being startled 
easily, and having problems with losing his temper and being 
very angry.  

On examination, the veteran denied any history of inpatient 
or outpatient psychiatric treatment until 1997.  The veteran 
reported occasional daytime flashbacks, and he often found 
himself avoiding war materials.  He had had suicidal ideation 
in the past, but none since being on medication.  He noted 
that recent tornadoes in his area had reminded him of Vietnam 
with it seeming like the air had been hit with a 2,000 pound 
bomb.  The examination report includes a diagnosis of PTSD, 
mild.  There were also references to schizoid personality 
traits and to drug usage.  

On VA psychological testing in June 1998, the Combat Exposure 
Scale (CES) was 25, which indicated moderate to heavy 
exposure to dangerous combat experience while in the Vietnam 
War.  The veteran's score of 124 on the Mississippi Scale for 
Combat-Related PTSD also exceeded the designated cut-off 
score.  It was reported that this might suggest the presence 
of a PTSD diagnosis.  However, many of the items endorsed, 
such as irritability, alienation from others, etc., were more 
indicative of a personality disorder rather than a PTSD 
reaction, according to the report.  The personal interview 
and psychological testing indicated moderate depression and 
difficulties with anger control.  However, the pattern of 
symptoms and the veteran's report of his distress did not fit 
the profile of an individual with PTSD.  The psychological 
examination revealed symptom patterns more indicative of 
long-standing "characterological" difficulties.  There were 
diagnoses of major depressive disorder, rule out psychoactive 
substance use disorders, and personality disorder, not 
otherwise specified, with schizoid, paranoid and antisocial 
features.  

In the rating decision of June 1999, the RO conceded that 
there was a diagnosis of mild PTSD on VA psychiatric 
examination but the RO further stated that such had been 
overruled on the basis of contemporaneous psychological 
testing reflecting that the veteran had a major depressive 
disorder with personality disorder, not otherwise specified, 
with paranoid and antisocial features.  

VA outpatient treatment records from February 2000 to April 
2002 were submitted during the hearing on appeal which 
confirm the veteran's hearing testimony on that occasion.  
Specifically, in November 2001, Dr. G. M. G., M.D., PCT 
Medical Director, reported that due to the September 11, 2001 
terrorist attacks and associated events, the veteran was 
having exacerbation of PTSD symptoms, including sleep 
deprivation, excess irritability and hypervigilance.  These 
symptoms were resulting in increasing loss of work time and 
strained relationships at work.  It was further noted that 
the veteran needed quantification of PTSD symptoms because 
his initial claim for service connection for PTSD was denied 
at least in part due to MMPI results.  Dr. G. indicated that 
the MMPI was not the "gold standard" for quantifying PTSD 
symptoms or making or confirming the diagnosis of PTSD and 
ordered additional testing.  

In January 2002, the veteran was examined using the Clinician 
Administered PTSD Scale.  It was indicated that the veteran 
met numerous criteria for PTSD supporting the diagnostic 
impression which was PTSD.  

In April 2002, the veteran's employer verified that the 
veteran had lost 518 hours from work in the year 2001 to 
2002.  

The veteran testified during the hearing in April 2002 before 
the undersigned that his VA treating physician, Dr. G., who 
is the director of the PTSD program, currently indicated that 
the veteran's diagnosis was PTSD, and that he, the veteran, 
had undergone additional psychological testing recently which 
had confirmed the diagnosis of PTSD which had caused him to 
miss much time from work.  

Analysis

Initial matter - the VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 38 
U.S.C.A. § 5100 et seq. (West 2001)].  The VCAA includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
Further, the VCAA redefines the obligations of VA with 
respect to the duty to assist.  Regulations implementing the 
VCAA have been enacted.  See 66 Fed. Reg. 45, 620 (August 29, 
2001) [codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2001)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which is not an 
issue in the instant case, the implementing regulations are 
also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

After having carefully reviewed the record on appeal, and for 
reasons expressed immediately below, the Board has concluded 
that the requirements of the VCAA have been effectively 
satisfied with respect to the issue which is being decided 
herein.  

(i.)  Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The veteran was notified of the relevant law and regulations, 
and of the types of evidence that could be submitted by him 
in support of his claims in the September 1999 statement of 
the case and in a March 2002 supplemental statement of the 
case, the latter including pertinent VCAA provisions.  It is 
clear that the veteran has received ample notice of what is 
required, both legally and factually.

(ii.)  Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board notes that the RO obtained the veteran's service 
medical records as well as specifically identified VA 
outpatient treatment records.  As described in the factual 
background section above, he has been accorded VA 
examinations pertaining to his claimed psychiatric 
disability.  The Board finds that reasonable efforts have 
been made to assist the veteran in obtaining evidence 
necessary to substantiate his claims, and that there is no 
reasonable possibility that further assistance would aid in 
substantiating it.  

Finally, the Board observes that the veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his claims, including presenting his own 
testimony at a personal hearing chaired by the undersigned in 
April 2002.

Discussion

The RO denied service connection for PTSD, major depressive 
disorder with personality disorder and schizoid, paranoid and 
antisocial features, and drug abuse.  During a travel board 
hearing in April 2002, which was chaired by the undersigned, 
the veteran and his representative directed testimony and 
focused on the claim of entitlement to service connection for 
PTSD.  As noted above, by service connection cannot be 
granted for personality disorders and/or drug abuse in any 
event.  The Board's decision will therefore focus on the 
issue of entitlement to service connection for PTSD.

The veteran contends that he has PTSD as the result of combat 
service in Vietnam, and the Board agrees for the reasons set 
forth immediately below.  

As noted above, in order for service connection to be awarded 
for PTSD, three elements must be present: (1) a current 
medical diagnosis of PTSD; (2) medical evidence of a causal 
nexus between current symptomatology and the claimed in-
service stressor; and (3) credible supporting evidence that 
the claimed in-service stressor actually occurred. 38 C.F.R. 
3.304(f); Moreau v. Brown, 9 Vet. App. 389 (1996).

In this case, there are of record a number of PTSD diagnoses, 
including that rendered by a VA examining psychiatrist in 
June 1988.  Moreover, because the veteran was awarded the 
Purple Heart Medal, there is objective support for a 
conclusion that the veteran had stressor exposure during 
service.  Finally, there is medical evidence of record 
linking the veteran's diagnosed PTSD and his Vietnam combat 
service, including VA outpatient treatment records.  

The Board observes that the RO denied the veteran's claim, 
notwithstanding the veteran's combat service in Vietnam and 
diagnoses of PTSD, in essence because of the presence of 
other psychiatric problems, such as a personality disorder.  
The RO evidently did not believe that psychological testing 
supported a diagnosis of PTSD.  

The Board observes in this connection that, although the 
regulation once required a "clear" diagnosis of PTSD, the 
regulation has been amended to require only a diagnosis of 
PTSD.  Further, the objective evidence provides no basis for 
disputing the conclusion of recent clinical examiners that 
the veteran has PTSD.  Although psychological testing in June 
1998 may have been somewhat equivocal, recent psychological 
testing ordered by the director of a VA PTSD program clearly 
supports the diagnosis of PTSD which has been made by that 
psychiatrist who is also the veteran's treating physician.  
In the judgment of the Board, any suggested inconsistency 
regarding the diagnosis of PTSD has been reconciled by VA 
clinicians during recent testing and examinations.    

It is true that the veteran has a variety of other 
psychiatric diagnoses, including major depressive disorder 
with personality disorder, not otherwise specified, with 
paranoid and antisocial features.  The presence of other 
psychiatric problems does not necessarily rule out PTSD.  The 
Board must rely on the competent medical evidence of record, 
and such evidence is indicative of a diagnosis of PTSD.  

In summary, it is the judgment of the Board that the 
evidence, including the award of the Purple Heart Medal, the 
diagnosis of PTSD by the treating psychiatrist, and the 
confirmation of that diagnosis on the most recent 
psychological testing, combines to support a grant of service 
connection.  

In summary, for the reasons and bases expressed above, the 
Board concludes that service connection for PTSD is 
warranted.    


ORDER

Entitlement to service connection for PTSD is granted.  




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

